DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werke (EP-2302084-A1), hereinafter Werke.
	Regarding Claim 1, Werke teaches a zinc alloy including the elements shown in Table 1.
Table 1
Element
Claim
Werke
Citation
Relationship
Al
5-18
0.005-20
[0010]
Encompassing
Cu
0.1-2.5
0.01-1.5
[0010]
Overlapping
Mg
0.001-0.05
0.002-0.015
[0007]
Within
Ti
0.03-1
0.05-0.1
[0010]
Within
Zn
balance
Balance
[0010]
Same
Impurities
0.07 or less
0.0005-0.5 B or N or C
[0010]
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Werke further teaches the zinc alloy having improved rollability ([0003]) which is within the claimed the zinc wrought alloy is machinable by extrusion, rolling, forging, or drawing without adversely affecting mechanical properties of the zinc wrought alloy.
	Through routine experimentation, a person having ordinary skill in the art could reduce the encompassing range of 0.005-20% aluminum to the claimed range.
	Werke further does not require silicon which is within the claimed an optional silicon content of from 0.005% by weight to 0.02% by weight. Alternatively, Werke teaches an embodiment further including 0.002-0.15% by weight silicon ([0007]) which encompasses the claimed 0.005% by weight to 0.02% by weight. 
	Werke further does not require lead which is within the claimed a Pb content of < 0.003% by weight. Alternatively, Werke further teaches an embodiment having no more than 0.01% lead ([0009]) which overlaps the claimed a Pb content of < 0.003% by weight.
	Werke further does not require tin which is within the claimed an Sn content of < 0.001% by weight.
	Werke further does not require cadmium which is within the claimed a Cd content of < 0.003% by weight. Alternatively, Werke further teaches an embodiment having no more than 0.001% by weight cadmium ([0009]) which is within the claimed a Cd content of < 0.003% by weight. 
	

	Regarding Claim 2, Werke teaches the claim elements as discussed above. Werke further does not require lead to be contained in the alloy which is the same as the claimed lead is not alloyed.

	Regarding Claim 3, Werke teaches the claim elements as discussed above. In the same manner as above, a person having ordinary skill in the art could reduce the encompassing range of aluminum according to Werke to the claimed narrower range.

	Regarding Claim 6, Werke teaches the claim elements as discussed above. As discussed above, Werke teaches a Mg content of 0.002-0.015 which overlaps the claimed the content of Mg is from 0.003% by weight to 0.05% by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 7, Werke teaches the claim elements as discussed above. Werke further teaches an embodiment in which the alloy contains 0.002 to 0.15% by weight silicon ([0007]) which overlaps the claimed alloy being characterized by containing silicon as an impurity.

	Regarding Claim 12, Werke teaches the claim elements as discussed above. As discussed above, Werke teaches the composition shown in Table 2.
Table 2
Element
Claim
Werke
Citation
Relationship
Al
14-16
14-16
As discussed above
same
Cu
0.5-2.5
0.01-1.5
[0010]
Overlapping
Mg
0.003-0.05
0.002-0.015
[0007]
Within
Ti
0.05-1
0.05-0.1
[0010]
Within
Zn
balance
Balance
[0010]
Same

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 13, Werke teaches the claim elements as discussed above. As discussed above, Werke teaches the composition shown in Table 3.
Table 3
Element
Claim
Werke
Citation
Relationship
Al
14-16
14-16
As discussed above
same
Cu
0.5-1.5
0.01-1.5
[0010]
Overlapping
Mg
0.003-0.05
0.002-0.015
[0007]
Within
Ti
0.05-1
0.05-0.1
[0010]
Within
Zn
balance
Balance
[0010]
Same


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Response to Arguments
Applicant’s arguments, see P. 6 Par. 2, filed 06/28/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
The assertion that amended claim 1 excludes the B, C, and/or N content of Werke is not convincing.
It is noted that the claims and specification do not address a boron, nitrogen, or carbon content specifically, and therefore a small boron, nitrogen, and carbon content are not considered to materially alter the basic & novel properties of the invention, and the claim language “consisting essentially of” is considered equivalent to “comprising” see MPEP 2111.03(III). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736